DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 12-14-21.
Claims 1-2 and 4 are amended.
Claims 5-6 and 8-16 are canceled.

Allowable Subject Matter	
Claims 1-4 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-4 and 7 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a connector that is attached to the substrate, the connector comprising a housing, a reference metal layer that is embedded within the housing, and a plurality of metal contacts, wherein adjacent first and second metal contacts of the plurality of metal contacts are configured to carry a differential signal and are connected to corresponding differential signal traces on the circuit board, the reference metal layer is under and between the first and second metal contacts, and the reference metal layer is configured to set a differential impedance of the first and second metal contacts, wherein the reference metal layer is electrically floating.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848